DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2 and 9-11 are objected to because of the following informalities:
-Claim 2, line 3: please correct “the track” to “the flexible track”
-Claim 9, line 2: please correct “a top surface” to “a top surface of the flexible track”
-Claim 10, line 1: please correct “the plurality of ridges” to “the first plurality of ridges”
-Claim 11, line 2: please correct “a bottom surface” to “a bottom surface of the flexible track”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blanchard (US 2014/0094774 A1).
	Regarding claim 1, Blanchard discloses a catheter placement tool (catheter insertion tool 10) for placing a catheter (catheter tube 44) within a vasculature of a patient (see Figs. 1A-10C, par. [0051]), comprising:
	a housing (housing 12) comprising:
	a hermetically sealed guide portion (plug/valve 52) (see par. [0058]); and
	one or more translucent sides to enable blood entering an interior of the housing (housing 12) to be viewed (see par. [0062]);
	a guidewire advancement assembly (guidewire advancement assembly 20) disposed in the housing (housing 12), the guidewire advancement assembly (guidewire advancement assembly 20) comprising:
	a guidewire (guidewire 22); and
	a flexible track (slide 28 and lever 24 form a flexible track with the opening through housing portion 12A, see par. [0053] and [0055]) coupled to the guidewire (guidewire 22), the flexible track (slide 28 and lever 24 form a flexible track with the opening through housing portion 12A) positioned along the hermetically sealed guide portion (plug/valve 52) (see Fig. 3B), the flexible track (slide 28 and lever 24 form a flexible track with the opening through housing portion 12A) accessible via an opening in a distal portion of the housing (housing 12) (see Figs. 1A-2A, par. [0053]), wherein distal movement of the flexible track (slide 28 and lever 24 form a flexible track with the opening through housing portion 12A) translates the guidewire (guidewire 22) distally (see par. [0053]);
	a needle (needle 16) fixed in the housing (housing 12) (see par. [0060]), the needle (needle 16) including a proximal opening (notch 18) in fluid communication with the interior of the housing (housing 12) (see par. [0051]); and
	a catheter assembly (catheter advancement assembly 40) positioned over the needle (needle 16), the catheter assembly (catheter advancement assembly 40) including a catheter hub (catheter hub 46) disposed outside of the housing (housing 12) prior to insertion of the catheter (catheter tube 44) into the vasculature of the patient (see par. [0065]).

	Regarding claim 2, Blanchard discloses the catheter placement tool according to claim 1, wherein the flexible track (slide 28 and lever 24 form a flexible track with the opening through housing portion 12A, see par. [0053] and [0055]) includes a slit (opening through housing portion 12A) through a distal end to a proximal portion of the track (slide 28 and lever 24 form a flexible track with the opening through housing portion 12A) (see Fig. 2A), the slit (opening through housing portion 12A) configured to permit the track (slide 28 and lever 24 form a flexible track with the opening through housing portion 12A) to pass over the needle (needle 16) fixed in the housing (housing 12) as the flexible track (slide 28 and lever 24 form a flexible track with the opening through housing portion 12A) is moved distally (see par. [0063]-[0064]).

	Regarding claim 3, Blanchard discloses the catheter placement tool according to claim 1, wherein the hermetically sealed guide portion (valve/plug 52) includes an arc to enable the flexible track (slide 28 and lever 24 form a flexible track with the opening through housing portion 12A, see par. [0053] and [0055]) to travel 180° along the arc as the flexible track (slide 28 and lever 24 form a flexible track with the opening through housing portion 12A) is moved distally (see Fig. 2B, valve/plug 52 is cylindrically/“arc” shaped which allows full movement of slide 28/lever 24 in a linear direction (i.e. 180° degrees)).

	Regarding claim 4, Blanchard discloses the catheter placement tool according to claim 1, further comprising a safety clip (needle safety component 56) positioned over the catheter hub (catheter hub 46) (see Figs. 3B and 10A-C, par. [0058]).

	Regarding claim 5, Blanchard discloses the catheter placement tool according to claim 4, wherein the safety clip (needle safety component 56) comprises a base plate (plate of needle safety component 56 – see annotated Fig. 10B below) and a plurality of support arms (arms of needle safety component 56 – see annotated Fig. 10B below) configured to close over a tip of the needle (needle 16) when the catheter (catheter tube 44) is moved distally into the vasculature of the patient (see par. [0067]-[0068]).

    PNG
    media_image1.png
    291
    547
    media_image1.png
    Greyscale


	Regarding claim 6, Blanchard discloses the catheter placement tool according to claim 5, wherein the plurality of support arms (arms of needle safety component 56 – see annotated Fig. 10B above) each include a detent (protrusions 76) disposed at a distal end thereof configured to engage a corresponding notch (recess 62) in the catheter hub (catheter hub 46) (see Figs. 10A-B). 

	Regarding claim 7, Blanchard discloses the catheter placement tool according to claim 5, wherein the base plate (plate of needle safety component 56 – see annotated Fig. 10B above) includes an opening (opening of cap 58 to accommodate needle 16) configured to permit passage of the needle (needle 16) into the catheter hub (catheter hub 46) (see Figs. 9-10B, par. [0067]).

	Regarding claim 8, Blanchard discloses the catheter placement tool according to claim 1, wherein the guidewire advancement assembly (guidewire advancement assembly 20) further comprises a proximal block (needle hub 14) coupled to the flexible track (slide 28 and lever 24 form a flexible track with the opening through housing portion 12A, see par. [0053] and [0055]) (via lever tab 26), wherein a proximal end of the guidewire (guidewire 22) is fixed to the proximal block (needle hub 14) (see Fig. 2A, par. [0052]).

	Regarding claim 9, Blanchard discloses the catheter placement tool according to claim 1, wherein the flexible track (slide 28 and lever 24 form a flexible track with the opening through housing portion 12A, see par. [0053] and [0055]) includes a first plurality of ridges (ridges on left side of slide 28) disposed on a top surface (left surface of slide 28) in spaced apart relation (see Fig. 2A).

	Regarding claim 10, Blanchard discloses the catheter placement tool according to claim 9, wherein the plurality of ridges (ridges on left side of slide 28) extend perpendicular to a longitudinal axis of the flexible track (slide 28 and lever 24 form a flexible track with the opening through housing portion 12A, see par. [0053] and [0055]) (see Fig. 2A).

	Regarding claim 11, Blanchard discloses the catheter placement tool according to claim 9, wherein the flexible track (slide 28 and lever 24 form a flexible track with the opening through housing portion 12A, see par. [0053] and [0055]) further includes a second plurality of ridges (ridges on right side of slide 28) disposed on a bottom surface (right surface of slide 28), in an offset relationship relative to the first plurality of ridges (ridges on left side of slide 28) disposed on the top surface (left surface of slide 28) of the flexible track (slide 28 and lever 24 form a flexible track with the opening through housing portion 12A) (see Fig. 2A).

	Regarding claim 12, Blanchard discloses the catheter placement tool according to claim 1, wherein the housing (housing 12) further comprises a needle bonding pocket (support structure 70) aligned with a distal opening of the housing (housing 12), the needle bonding pocket (support structure 70) configured to support the needle (needle 16) during use of the catheter placement tool (catheter insertion tool 10) (see par. [0060]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVERY SMALE/Examiner, Art Unit 3783      
/KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783